

Exhibit 10.3







TERMINATION AND RELEASE AGREEMENT
THIS TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is made this 28th day
of February, 2014 by Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and Eric Danziger (the “Executive”).
WHEREAS, the Executive is the Chief Executive Officer of Wyndham Hotel Group,
LLC, which is the Company’s lodging business and a wholly-owned subsidiary of
the Company; and
WHEREAS, the Executive is a party to an employment agreement with the Company,
dated as of November 17, 2008, as first amended by the letter agreement dated as
of December 1, 2008, and further amended by Amendment No. 1 effective as of
December 16, 2009, Amendment No. 2 dated March 1, 2011, and Amendment No. 3
dated March 15, 2013 (the “Employment Agreement”);
WHEREAS, the Company and the Executive have mutually agreed to terminate their
employment relationship and the Executive has agreed to release the Company and
its affiliates and other persons from claims arising from or related to his
employment relationship with the Company; and
WHEREAS, the Executive’s rights, benefits and obligations upon termination of
his employment with the Company are set forth in his Employment Agreement;
NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:
Section 1
Cessation of Employment Relationship.

The employment of the Executive with the Company will terminate effective on
March 28, 2014 (the “Termination Date”). Effective as of the Termination Date,
the Executive hereby resigns from all positions, offices and directorships with
the Company and any affiliate of the Company.
Section 2
Payment Obligations.

2.1    Payment for Accrued Salary, Benefits, Etc. From the date hereof until the
Termination Date, the Executive shall be compensated in accordance with Sections
III (a) and (e) of the Employment Agreement. Following the Termination Date, the
Executive shall be entitled to receive from the Company a cash payment equal to
any accrued and unpaid base salary for his period of employment up to and
including through the Termination Date.
The Executive will also be entitled to receive payment of any unreimbursed
business expenses in accordance with Section IV of the Employment Agreement,
provided that the Executive submits within 10 days after the Termination Date
all appropriate supporting documentation necessary for the reimbursement of any
business expenses.

 
 
 




--------------------------------------------------------------------------------



2.2    Severance. The parties understand that the Executive’s termination of
employment with the Company will be treated as a “Without Cause Termination”
under Section VI (a) of the Employment Agreement. Accordingly,
(a)
the Company shall pay the Executive an aggregate cash severance amount equal to
$2.3 million, payable in a lump sum within 60 days after the Termination Date,
subject to Sections 2.5 and 4.6 below;

(b)
effective as of the Termination Date,

(i)
all of Executive’s outstanding time-based restricted stock units (“RSUs”) which
would have otherwise vested within one year following the Termination Date (that
is, on or before March 28, 2015) will become vested as of the Termination Date
and be settled in shares of Company common stock, to be provided to the
Executive within 60 days after the Termination Date, subject to Sections 2.5 and
4.6 below;

(ii)
with respect to the Executive’s outstanding performance-based RSUs (“PVRSUs”)
for the performance period from January 1, 2012 through December 31, 2014 (being
22,436 outstanding PVRSUs) and for the performance period from January 1, 2013
through December 31, 2015 (being 16,600 outstanding PVRSUs), to the extent that
the performance goals applicable to such PVRSUs are achieved, in each case as
certified by the Compensation Committee of the Company’s Board of Directors
following the completion of each such performance period, the Executive shall be
entitled to vest in and be paid a pro-rata portion of such achieved PVRSUs, if
any, in accordance with the terms of such PVRSUs, such pro-rata portion to be
determined based upon the portion of the full performance period applicable to
each particular PVRSU award during which the Executive was employed by the
Company up to the Termination Date plus 12 months (or, if less, assuming
employment for the entire performance period); any such vested PVRSUs shall be
paid to the Executive at the time that such PVRSU awards vest and are paid to
employees generally, subject to Sections 2.5 and 4.6 below. Except as set forth
above in this subsection (b)(ii) the Executive’s outstanding PVRSUs shall not
otherwise vest or accelerate and to the extent not so vested pursuant to this
subsection (b)(ii), such PVRSUs shall terminate and be forfeited.

The Executive has no other outstanding Company incentive awards, equity awards
or equity rights except as set forth above in subsections (b)(i) or (b)(ii).
(c)
The Executive shall continue to be eligible to participate in the Company’s
Officer Deferred Compensation Plan and 401(k) Plan up through and including the
Termination Date in accordance with the terms thereof.


 
- 2 -
 

.

--------------------------------------------------------------------------------



(d)
The Executive shall continue to participate in the Company health plan in which
he currently participates through the end of the month in which the Termination
Date occurs. Following the Termination Date, the Executive may elect to continue
health plan coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).

(e)
The Executive shall be eligible to continue to use the vehicle provided to him
through the Company’s executive car lease program in which he currently
participates upon the same terms as currently are in effect for him, through and
until March 28, 2014. At that time, the Executive shall have the option to
purchase the vehicle in accordance with the terms of such program for use. If
the Executive chooses not to purchase the vehicle, the Executive shall
relinquish the vehicle to Human Resources on or before March 28, 2014.

(f)
Provided that the Executive surrenders to the Corporate Information Security
department the company mobile device and company laptop computer (hereinafter,
the “Business Equipment”) that the Executive is currently using, for removal and
cleansing of all proprietary software and proprietary and confidential
information and/or Company property, the Company will assign to the Executive
all ownership interest in the Business Equipment; the Company and the Executive
agree that the Business Equipment is of nominal value.

Notwithstanding any other provision of this Agreement or the Employment
Agreement, all payments to, vesting, benefits, and other rights of the Executive
under this Section 2.2 shall be subject to, and contingent on, the other
provisions of this Agreement including without limitation Sections 2.4, 2.5 and
4.6 of this Agreement.
The payments to, vesting, benefits, and rights of the Executive under this
Section 2.2 shall be in lieu of any other severance benefits otherwise payable
to the Executive under any other severance plan, arrangement, agreement or
program of the Company or its affiliates.
2.3    Other Benefits. Following the Termination Date, the Executive will be
paid any vested and owing but not yet paid amounts due under the terms and
conditions of any other welfare and pension benefit plan of the Company in
accordance with the terms of each such plan and applicable law.
2.4    Code Section 409A. On the Termination Date, the Executive is deemed to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Internal Revenue Code (“Code”); as a result, and
notwithstanding any other provision of this Agreement or the Employment
Agreement,
(i)
with regard to any payment, the providing of any benefit or any distribution of
equity under this Agreement or the Employment Agreement that constitutes
“deferred compensation” subject to Code Section 409A, payable upon separation
from service, such payment, benefit or distribution shall not be made or
provided prior to the earlier of (x) the expiration of the six-month period


 
- 3 -
 

.

--------------------------------------------------------------------------------



measured from the date of the Termination Date (or, if later, his “separation
from service” as referred to in Code Section 409A) (“Separation Date”) or (y)
the date of the Executive’s death; and
(ii)
on the first day of the seventh month following the date of the Separation Date
or, if earlier, on the date of death, (x) all payments delayed pursuant to
Section 2.4(i) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them herein and (y)
all distributions of equity delayed pursuant to Section 2.4(i) shall be made to
the Executive;

provided that, the lump sum cash severance payment payable to the Executive
under Section 2.2(a) above and the vesting of the time-based RSUs under Section
2.2(b)(i) above are each intended to qualify as a short-term deferral under
Treasury Regulation Section 1.409A-1(b)(4) and will be provided within the time
periods provided in Section 2.2.
2.5    Waiver and Release. In accordance with Section VI(d) of the Employment
Agreement and notwithstanding any other provision of this Agreement or the
Employment Agreement, the payments, benefits, vesting and other rights provided
under this Agreement to the Executive are subject to, and contingent upon, the
execution by Executive within the time period provided therein, and the
non-revocation by the Executive, of the Executive General Release (“Executive
Release”) attached as Exhibit A hereto and made a part hereof (provided that,
the Executive shall not date, execute or deliver such General Release prior to
the date of the Termination Date). If such Executive Release is not executed,
valid and irrevocable as of the expiration of the revocation period set forth
therein, then any payments, benefits, vesting or other rights provided pursuant
to Section 2.2 hereof shall terminate and be forfeited.
Section 3
Covenants.

3.1    Non-Competition, Confidentiality, Cooperation, Other Covenants. Executive
hereby acknowledges, agrees to, and shall satisfy in full each of the
Executive’s covenants, restrictions, obligations and agreements set forth in
subsections (a) through and including (f) of Section VII (“Other Duties of the
Executive During and Following the Period of Employment”) of the Employment
Agreement, which subsections (a) through (f) are hereby incorporated into this
Agreement by reference as if fully set forth in this Agreement; provided that,
at the request of the Executive, the second and third sentences of subsection
(c)(ii) of Section VII of the Employment Agreement is amended to state as
follows: “During the Restricted Period, and as set forth in the Side Letter
dated February 28, 2014, the Executive, without the prior written approval by
the Chairman and CEO, shall not engage in, directly or indirectly (whether for
compensation or otherwise) own or hold any proprietary interest in, manage,
operate, or control, or join in or participate in the ownership, management
operation or control of, or furnish any capital to or be connected in any matter
with any business or venture which competes in any way or manner with the
Company’s (including its subsidiaries’, divisions’ and affiliates’) franchised
or managed hotel brands, as such franchised or managed hotel brands may be
conducted from time to time, either as

 
- 4 -
 

.

--------------------------------------------------------------------------------



a general or limited partner, proprietor, common or preferred shareholder,
officer, director, agent, employee, consultant, trustee, affiliate, or
otherwise. The Executive acknowledges that the Company’s (and its subsidiaries’,
divisions’, and affiliates’) franchised and managed hotel brands businesses are
conducted nationally and internationally and agrees that the provisions in the
foregoing sentence shall operate throughout the United States and the world.
Executive agrees that such covenants, restrictions, obligations and agreements
of the Executive therein and herein are fair and reasonable and are an essential
element of the payments, rights and benefits provided to the Executive pursuant
this Agreement and the Employment Agreement and but for the Executive’s
agreement to comply therewith and herewith, the Company would not have entered
into the Employment Agreement or this Agreement.
Section 4
Miscellaneous.

4.1    Modifications. This Agreement may not be modified or amended except in
writing signed by each of the parties hereto (or as otherwise set forth in
Section 3.1). No term or condition of this Agreement shall be deemed to have
been waived except in writing by the party charged with such waiver. A waiver
shall operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act as a waiver of anything other than
that specifically waived.
4.2    Governing Law. This Agreement has been executed and delivered in the
State of New Jersey and its validity, interpretation, performance and
enforcement shall be governed by the internal laws of the State of New Jersey
(without reference to its conflict of laws rules).
4.3    Arbitration.
(a)
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement of the parties
hereto (other than with respect to the matters covered by Section 3 of this
Agreement or Section VII of the Employment Agreement, for which the Company may,
but shall not be required to, seek injunctive relief in a judicial proceeding)
shall be finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party hereto who is aggrieved shall deliver a notice to the other
party hereto setting forth the specific points in dispute. Any points remaining
in dispute twenty (20) days after the giving of such notice may be submitted to
arbitration in New Jersey, to the American Arbitration Association, before a
single arbitrator appointed in accordance with the Employment Arbitration Rules
of the American Arbitration Association, modified only as herein expressly
provided. After the aforesaid twenty (20) days, either party hereto, upon ten
(10) days’ notice to the other, may so submit the points in dispute to
arbitration. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.

(b)
The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.


 
- 5 -
 

.

--------------------------------------------------------------------------------



(c)
Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion his or her fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator shall be borne equally by each party, and each party shall bear
the fees and expenses of its own attorney.

(d)
The parties hereto agree that this Section 4.3 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 4.3 shall be grounds for dismissal of any court action
commenced by either party hereto with respect to this Agreement, other than
court actions commenced by the Company with respect to any matter covered by
Section 3 of this Agreement or Section VII of the Employment Agreement and other
than post-arbitration court actions seeking to enforce an arbitration award. In
the event that any court determines that this arbitration procedure is not
binding, or otherwise allows any litigation regarding a dispute, claim, or
controversy covered by this Agreement to proceed, the parties hereto hereby
waive any and all right to a trial by jury in or with respect to such
litigation.

(e)
The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of the controversy hereunder,
the referral of any such controversy to arbitration, or the status of resolution
thereof.

4.4    Survival. Section VII through and including Section XIX of the Employment
Agreement shall continue in full force and effect in accordance with their
respective terms (except as modified by Section 3.1 of this Agreement),
notwithstanding the execution and delivery by the parties of this Agreement. In
additional, all of the Executive’s obligations, covenants and restrictions under
any confidentiality agreement, non-disclosure agreement, proprietary rights
agreement or invention agreement in favor of Company or any of its subsidiaries
or affiliates shall survive and continue in full force and effect.
4.5    Enforceability; Severability. It is the intention of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restrictions herein to be unenforceable in
any respect, such court may limit this Agreement to render it enforceable in the
light of the circumstances in which it was entered into and specifically enforce
his Agreement to the fullest extent permissible.
4.6    Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.

 
- 6 -
 

.

--------------------------------------------------------------------------------



4.7    Code Section 409A Compliance.
(a)It is intended that this Agreement comply with the provisions of Code Section
409A and all regulations, guidance and other interpretive authority issued
thereunder (“Code Section 409A”), and this Agreement shall be construed and
applied in a manner consistent with this intent. Notwithstanding any other
provision herein to the contrary, to the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under this Agreement is
subject to Code Section 409A, reimbursement of any such expense shall be made by
no later than December 31 of the year following the calendar year in which such
expense is incurred. Each and every payment under this Agreement shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii).
(b)Notwithstanding anything herein to the contrary, in no event whatsoever shall
the Company or any of its affiliates be liable for any tax, additional tax,
interest or penalty that may be imposed on the Executive pursuant to Code
Section 409A or for any damages for failing to comply with Code Section 409A.
4.8    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NJ 07054
Attn: EVP & General Counsel
If to the Executive:
Eric Danziger
[INTENTIONALLY DELETED]


Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
4.9    Assignment. This Agreement is personal in nature to the Company and the
rights and obligations of the Executive under this Agreement shall not be
assigned or transferred by the Executive. This Agreement and all of the
provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their successors (including successors by merger,
consolidation, sale or similar transaction, permitted assigns, executors,
administrators, personal representatives, heirs and distributees).

 
- 7 -
 

.

--------------------------------------------------------------------------------



4.10    Jurisdiction. Subject to Section 4.3(a) of this Agreement, in any suit,
action or proceeding seeking to enforce any provision of this Agreement, the
Executive hereby (a) irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of New Jersey or any of the state courts of
the State of New Jersey; (b) waives, to the fullest extent permitted by
applicable law, any objection which he may now or hereafter have to the laying
of venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum; and (c) agrees that process in any such suit, action or
proceeding may be served on him anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, irrevocably
agrees that service of process on such party, in the same manner as provided for
notices in Section 4.8 of this Agreement, shall be deemed effective service of
process on such party in any such suit, action or proceeding.
4.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document.
4.12    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
4.13    Entire Agreement. This Agreement (including the Executive Release to be
executed and delivered by the Executive pursuant to Section 2.5 above) is
entered into between the Executive and the Company as of the date hereof and
constitutes the entire understanding and agreement between the parties hereto
and, other than as set forth in Section 4.4 of this Agreement, supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, concerning the subject matter hereof, including,
without limitation, the Employment Agreement. All negotiations by the parties
concerning the subject matter hereof are merged into this Agreement, and there
are no representations, warranties, covenants, understandings or agreements,
oral or otherwise, in relation thereto by the parties hereto other than those
incorporated herein.
[SIGNATURE PAGE FOLLOWS]

 
- 8 -
 

.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.


 
WYNDHAM WORLDWIDE CORPORATION
 
By:
/s/ Mary Falvey
 
Name:
Mary Falvey
 
Title:
EVP & CHRO
 
 
 
 
 
/s/ Eric Danziger
 
Executive:
Eric Danziger




 
- 9 -
 

.

--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE GENERAL RELEASE


I, Eric Danziger (“Executive”), on behalf of myself and my heirs, executors,
administrators and assigns, in consideration of my Termination and Release
Agreement with Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”) dated February 28, 2014 (the “Agreement”) to which this Executive
General Release (the “Executive Release”) is attached, do hereby knowingly and
voluntarily release and forever discharge the Company and its subsidiaries, and
each of its and their subsidiaries, affiliates, divisions, directors, members,
officers, executives, employees, agents, and stockholders, and any and all
employee benefit plans maintained by any of the above entities and their
respective plan administrators, committees, trustees and fiduciaries
individually and in their representative capacities, and its and their
respective successors and assigns (both individually and in their representative
capacities) (collectively, the “Released Parties”), from any and all actions,
causes of action, covenants, contracts, claims, charges, demands, suits, and
liabilities whatsoever, which I or my heirs, executors, administrators,
successors or assigns ever had, now have or may have arising prior to or on the
effective date of this Executive Release (“Claims”), including any Claims
arising out of or relating in any way to my employment with or severance of my
employment from the Company and its affiliates.
1.By signing this Executive Release, I am providing a complete waiver of all
Claims that may have arisen, whether known or unknown, up until and including
the effective date of this Executive Release. This includes, but is not limited
to Claims under or with respect to:
i.
any and all matters arising out of my employment by the Company or any of the
Released Parties and the cessation of said employment, and including, but not
limited to, any alleged violation of the National Labor Relations Act (“NLRA”),
any claims for discrimination of any kind under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), Sections 1981 through 1988 of Title 42 of the United States Code, the
Executive Retirement Income Security Act of 1974 (“ERISA”)(except for vested
benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”);

ii.
The Genetic Information Nondiscrimination Act of 2008; Family Rights Act; Fair
Employment and Housing Act; Unruh Civil Rights Act; Statutory Provisions
Regarding the Confidentiality of AIDS; Confidentiality of Medical Information
Act; Parental Leave Law; Apprenticeship Program Bias Law; Equal Pay Law;
Whistleblower Protection Law; Military Personnel Bias Law; Statutory Provisions
Regarding Family and Medical Leave; Statutory Provisions Regarding Electronic
Monitoring of Executives; The Occupational Safety and Health Act, as amended;
Obligations of Investigative Consumer Reporting Agencies Law; Political
Activities of Executives Law; Domestic Violence Victim Employment Leave Law;
Court Leave; the United States or New Jersey Constitutions; any Executive Order
or other order derived from or based upon any federal regulations;

iii.
The New Jersey Law Against Discrimination; The New Jersey Civil Rights Act; The
New Jersey Family Leave Act; The New Jersey State Wage and Hour Law; The
Millville Dallas Airmotive Plant Job Loss Notification Act; The New Jersey
Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The New
Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law;
The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act;
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and


 
 
 




--------------------------------------------------------------------------------




iv.
any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of my employment with the Company, including, but not limited
to, all claims for any compensation including salary, back wages, front pay,
bonuses or awards, incentive compensation, performance-based grants or awards,
severance pay, vacation pay, stock grants, stock unit grants, stock options, or
any other form of equity award, fringe benefits, disability benefits, severance
benefits, reinstatement, retroactive seniority, pension benefits, contributions
to 401(k) plans, or any other form of economic loss; all claims for personal
injury, including physical injury, mental anguish, emotional distress, pain and
suffering, embarrassment, humiliation, damage to name or reputation, interest,
liquidated damages, and punitive damages; and all claims for costs, expenses,
and attorneys’ fees.

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes to be true
regarding the matters released or described in this Executive Release, and even
so Executive agrees that the releases and agreements contained in this Executive
Release shall remain effective in all respects notwithstanding any later
discovery of any different or additional facts.
This Executive Release shall not, however, apply to any obligations of the
Company under the terms and subject to the conditions expressly set forth in the
Agreement (claims with respect thereto, collectively, “Excluded Claims”).
Executive acknowledges and agrees that, except with respect to Excluded Claims,
the Company and the Released Parties have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with and
the termination of his employment with the Company or any of the Released
Parties and that no further payments or benefits are owed to Executive by the
Company or any of the Released Parties.
2.Executive understands and agrees that he would not receive the payments and
benefits specified in the Agreement, except for his execution of this Executive
Release and his satisfaction of his obligations contained in the Agreement and
this Executive Release, and that such consideration is greater than any amount
to which he would otherwise be entitled.
3.Executive acknowledges that he does not have any current charge, complaint,
grievance or other proceeding against any of the Released Parties pending before
any local, state or federal agency regarding his employment or separation from
employment.
4.Executive shall not seek or be entitled to any personal recovery or personal
injunctive relief in any action or proceeding that may be commenced on
Executive’s behalf in any way arising out of or relating to the matters released
under this Executive Release (except Excluded Claims).
5.Executive affirms that he has not provided, either directly or indirectly, any
information or assistance to any party who may be considering or is taking legal
action against any of the Released Parties. Executive understands that if this
Agreement were not signed, he would have the right to voluntarily provide
information or assistance to any party who may be considering or is taking legal
action against any of the Released Parties. Executive hereby waives that right
and agrees that he will not provide any such assistance other than the
assistance in an investigation or proceeding conducted by the United States
Equal Employment Opportunity Commission or other federal, state or local agency,
or pursuant to a valid subpoena or court order. Executive agrees that if such a
request for assistance is made by any agency of the federal, state or local
government, or pursuant to a subpoena or court order, he shall advise the
Company in writing of such a request no later than three (3) days after receipt
of such request.
6.Executive represents that he has not and agrees that he will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.

 
- 2 -
 

.

--------------------------------------------------------------------------------




7.Executive agrees to cooperate with and make himself readily available to the
Company or any of its successors, Released Parties, or its or their General
Counsel, as the Company may reasonably request, to assist in any matter,
including giving truthful testimony in any litigation or potential litigation,
over which Executive may have knowledge, information or expertise. Executive
acknowledges that his agreement to this provision is a material inducement to
the Company to enter into the Agreement and to pay the consideration described
herein.
8.Executive acknowledges and confirms that he has returned all Company property
to the Company including, but not limited to, all Company confidential and
proprietary information in his possession, regardless of the format and no
matter where maintained. Executive also certifies that all electronic files
residing or maintained on any personal computer devices (thumb drives, tablets,
personal computers or otherwise) will be returned and no copies retained.
Executive also has returned his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
Business Records or Office Documents as defined in the Company Document
Management Program, as well as all copies thereof, credit and procurement cards,
keys and any other Company supplies or equipment in his possession. In addition,
Executive confirms that any business related expenses for which he seeks or will
seek reimbursement have been documented and submitted to the Company. Finally,
any amounts owed to the Company have been paid.
9.Executive acknowledges and agrees that in the event Executive has been
reimbursed for business expenses, but has failed to pay his American Express
bill or other Company-issued charge card or credit card bill related to such
reimbursed expenses, Executive shall promptly pay any such amounts within 7 days
after any request by the Company [and, in addition, the Company has the right
and is hereby authorized to deduct the amount of any unpaid charge card or
credit card bill from the severance payments or otherwise suspend payments or
other benefits in an amount equal to the unpaid business expenses without being
in breach of the Agreement.]
10.Executive agrees that neither the Agreement nor this Executive Release nor
the furnishing of the consideration for this Executive Release shall be deemed
or construed at any time for any purpose as an admission by the Company of any
liability or unlawful conduct of any kind, which the Company denies.
11.Executive understands that he has 21 calendar days within which to consider
this Executive Release before signing it. The 21 calendar day period shall begin
on March 1, 2014, the day after it is presented to Executive. After signing this
Executive Release, Executive may revoke his signature within 7 calendar days
(“Revocation Period”). In order to revoke his signature, Executive must deliver
written notification of that revocation marked “personal and confidential” to
Scott McLester, EVP & General Counsel, Wyndham Worldwide Corporation, 22 Sylvan
Way, Parsippany, NJ 07054. Executive understands that neither this Executive
Release nor the Agreement will become effective or enforceable until this
Revocation Period has expired and there has been no revocation by Executive, and
the other terms and conditions of this Executive Release and the Agreement have
been met by Employee to the Company’s satisfaction.
EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, HE UNDERSTANDS
IT AND KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING AND
DELIVERING THIS EXECUTIVE RELEASE. EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT
SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE AGAINST THE
COMPANY AND ITS AFFILIATES; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY
OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS EXECUTIVE RELEASE
OR THE AGREEMENT. HAVING ELECTED TO EXECUTE THIS EXECUTIVE RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN AND IN THE AGREEMENT, AND TO RECEIVE THEREBY THE
SUMS AND BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, EXECUTES AND DELIVERS THIS EXECUTIVE RELEASE.
EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH HIS LEGAL COUNSEL PRIOR TO EXECUTING
THIS EXECUTIVE RELEASE AND THE AGREEMENT.

 
- 3 -
 

.

--------------------------------------------------------------------------------




IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 21
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS THIS EXECUTIVE RELEASE PRIOR TO THE
EXPIRATION OF SUCH TIME PERIOD.
THEREFORE, the Executive now voluntarily and knowingly executes this Executive
Release.
    
 
 
 
 
/s/ Eric Danziger
 
 
 
Print Name:
Eric Danziger
 
 
 
Date Signed:
March 3, 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








 
- 4 -
 

.